 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT 10.2
 
LOCK-UP AND VOTING TRUST AGREEMENT
 
 

--------------------------------------------------------------------------------



 
LOCK-UP AND VOTING TRUST AGREEMENT


This Lock-up and Voting Trust Agreement (this “Agreement”) is made and entered
into as of July 31, 2007, by and between Worldwide Strategies Incorporated, a
Nevada corporation (“WWSI”), Centric Rx, Inc., a Nevada corporation (“CENTRIC”),
and the group consisting of Jim Crelia, Jeff Crelia, J. Jireh, Inc., a Nevada
Corporation, Canada Pharmacy Express, Ltd., a Canadian corporation, Peter
Longbons, and Jack West (the “Shareholders”).  WWSI, CENTRIC, and the CENTRIC
Shareholders are sometimes individually referred to as a “Party” and
collectively as the “Parties.”


WHEREAS, it is a condition to that certain Share Exchange Agreement by and among
WWSI, CENTRIC, and the CENTRIC Shareholders, executed on June 28, 2007 (the
“Share Exchange”), that the Parties enter into this Agreement.


NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual promises set forth herein, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:


1.           Lock-up.  The CENTRIC Shareholders will not offer to sell, contract
to sell, or otherwise sell, dispose of, loan, pledge or grant any rights with
respect to (collectively, a “Disposition”) any WWSI Common Stock, any options or
warrants to purchase any WWSI Common Stock or any securities convertible into or
exchangeable for WWSI Common Stock (collectively, “Securities”) now owned or
hereafter acquired directly by the Shareholders or with respect to which the
Shareholders have or hereafter acquire the power of disposition, otherwise than:


 
(A)
as a bona fide gift or gifts, provided the donee or donees thereof agree in
writing to be bound by this restriction,



 
(B)
as a distribution to partners or shareholders of the Shareholders, provided that
the distributees thereof agree in writing to be bound by the terms of this
restriction,



 
(C)
with respect to sales or purchases of WWSI Common Stock acquired on the open
market, or



 
(D)
with the prior unanimous written consent of WWSI’s Board of Directors.



The foregoing restrictions will terminate one year after the Closing of the
Acquisition (the “Lock-Up Period”).


The foregoing restriction has been expressly agreed to preclude the holder of
the Securities from engaging in any hedging or other transaction which is
designed to or reasonably expected to lead to or result in a disposition of
Securities during the Lock-Up Period, even if such Securities would be disposed
of by someone other than such holder.  Such prohibited hedging or other
transactions would include, without limitation, any short sale (whether or not
against the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any Securities or with
respect to any security (other than a broad


--------------------------------------------------------------------------------



based market basket or index) that included, relates to or derives any
significant part of its value from Securities.


The CENTRIC Shareholders also agree and consent to the entry of stop transfer
instructions with the WWSI’s transfer agent, without advance notice, and
registrar against the transfer of the WWSI Common Stock or Securities held by
the CENTRIC Shareholders except in compliance with the foregoing restrictions.


2.           Grant of Irrevocable Proxy.  The Shareholders hereby grant to James
P.R. Samuels, as agent of WWSI, with full power of substitution, an irrevocable
proxy to vote all of the shares of WWSI Common Stock held by the Shareholders
which the Shareholders would be entitled to vote at any meeting of WWSI’s
shareholders or by means of a written consent to action, during the Lock-Up
Period.


3.           General Provisions.


 
(A)
Notices.  All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be given
personally, sent by facsimile transmission or sent by prepaid air courier or
certified or express mail, postage prepaid to the last known address of the
recipient or to such other address or addresses as a Party may have advised the
other.  Any such notice shall be deemed to have been given (a) when received, if
delivered in person, sent by facsimile transmission and confirmed in writing
within three (3) business days thereafter or sent by prepaid air courier or (b)
three (3) business days following the mailing thereof, if mailed by certified
first class mail, postage prepaid, return receipt requested.



 
(B)
Mediation.  The Parties encourage the prompt and equitable settlement of all
disputes, controversies or claims (a “Dispute”) between or among the Parties and
their affiliates including but not limited to those arising out of or relating
to this Agreement.  At any time, either Party can give the other written notice
that it desires to settle a Dispute.



Within 10 days of delivery of such notice, the Parties agree to cause their
officers having authority to resolve such differences to meet for two out of
four continuous days (the “Negotiation Period”).


If a resolution is not achieved during the Negotiation Period, the Parties agree
to submit their Dispute to a mediator within one week of the conclusion of the
Negotiation Period to work with them to resolve their differences.  Such
mediator shall be selected by mutual agreement of the Parties.  The Parties
shall participate in the mediation proceeding in good faith with the intention
to settle.  The mediation shall be conducted pursuant to the rules generally
used by the mediator in the mediator’s practice, which rules may be modified or
amended with the written consent of the Parties.  No later than three business
days prior to the mediation, each Party shall deliver to the mediator all
information reasonably


--------------------------------------------------------------------------------



required for the mediator to understand the Dispute and the issues
presented.  The mediation shall be terminated upon the first to occur of the
following: (i) the execution of a settlement agreement resolving the Dispute by
the Parties; (ii) a written declaration of the mediator to the effect that
further efforts at mediation are no longer worthwhile; or (iii) after the
completion of two full days of mediation, a written statement of the mediator to
the effect that the mediation proceedings are terminated.  No Party shall sue
any other Party hereto in connection with any Dispute, except for enforcement of
the negotiation and mediation process set forth herein, and the arbitration
provisions set forth in Section 3(C) hereof shall not be applicable, in each
case, prior to termination of the Negotiation Period and of the mediation as
provided above.


 
(C)
Arbitration.  Subject to the provisions in Section 3(B), any Dispute arising out
of, relating to, or in connection with, this Agreement shall be finally settled
by binding arbitration.  The arbitration shall be conducted and the arbitrator
chosen in accordance with the rule of the American Arbitration Association in
effect at the time of the arbitration, except as they may be modified herein or
by mutual agreement of the Parties to such Dispute.  In connection with any such
arbitration, each Party shall be afforded the opportunity to conduct discovery
in accordance with the Federal Rules of Civil Procedure.



 
(1)
The seat of the arbitration shall be in Denver, Colorado.  WWSI and the
Shareholders hereby irrevocably submit to the jurisdiction of the arbitrator in
Denver, Colorado, and waive any defense in an arbitration based upon any claim
that such Party is not subject personally to the jurisdiction of such
arbitrator, that such arbitration is brought in an inconvenient format, or that
such venue is improper.



 
(2)
The arbitral award shall be in writing and shall be final and binding on each of
the Parties to this Agreement.  The award may include an award of costs,
including reasonable attorneys’ fees and disbursements.  Judgment upon the award
may be entered by any court having jurisdiction thereof or having jurisdiction
over the Parties or their assets.  The Parties acknowledge and agree that by
agreeing to these arbitration provisions each of the Parties is waiving any
right that such Party may have to a jury trial with respect to the resolution of
any dispute under this Agreement or the agreements or transactions contemplated
hereby



 
(D)
Prior Agreements.  This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements entered into by the Parties relative
to the subject matter of this Agreement.



 
(E)
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.  Jurisdiction over and venue of any suit
arising out of or related to this Agreement shall be exclusively in any state or
federal court of the State of Nevada.


--------------------------------------------------------------------------------





 
(F)
Counterparts.  This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same
instrument.  Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the Parties.



 
(G)
New Shareholders.  Nothing in this Agreement shall restrict WWSI from issuing or
selling Securities to third persons on such terms and conditions as the WWSI’s
Board of Directors deems appropriate.



 
(H)
Severability.  If for any reason any portion of this Agreement shall be held to
be invalid or unenforceable, the holding of invalidity or unenforceability of
that portion shall not affect any other portion of this Agreement and the
remaining portions of this Agreement shall remain in full force and effect.



 
(I)
Counsel.  The Parties hereto acknowledge that he or she or it is aware of his or
her right to have independent counsel review this Agreement concerning his, her
or its rights and obligations under this Agreement prior to their execution of
the Agreement.  The Parties represent: (i) that he, she or it has consulted
independent counsel, or by executing this Agreement, waives their right to
consult with an attorney concerning this Agreement; and (ii) that the Parties
understand the terms of this Agreement and will be bound by the terms hereunder.



 
(J)
Defined Terms.  Unless stated otherwise, capitalized terms herein shall have the
same meaning set forth in the Share Exchange and the exhibits thereto.



[Signature Page to Follow]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 

 WORLDWIDE STRATEGIES INCORPORATED      CENTRIC RX, INC.            
By:  /s/ James P.R. Samuels
   
By:  /s/ Jim Crelia
 
    James P.R. Samuels, President
   
  Jim Crelia, President, CEO and Chairman
 
 
   
 
 

 
 

       JIM CRELIA            
 
   
By:  /s/ Jim Crelia
 
 
   
 
 
 
   
 
 

 
 

       JEFF CRELIA  
 
   
 
 
 
   
/s/  Jeff Crelia
 
 
   
 
 

 
 
 

       J. JIREH, INC.  
 
   
 
 
 
   
/s/  Jeff Henderson
 
 
   
Authorized Representative
 

 
 
 

       CANADA PHARMACY EXPRESS  
 
   
 
 
 
   
/s/  Rick Brugger
 
 
   
Authorized Representative
 

 
 
 

       PETER LONGBONS  
 
   
 
 
 
   
/s/  Peter Longbons
 
 
   
 
 

 
 
 

       JACK WEST  
 
   
 
 
 
   
/s/  Jack West
 
 
   
 
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 